Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of claims 1-12 in the reply filed on August 16th, 2021 is acknowledged.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on September 4th, 2019, March 25th, 2021, May 26th, 2021, and August 16th, 2021 have been considered by the examiner. 


Double Patenting
Claims 1 and 2 of this application are patentably indistinct from claims 1 and 2 of Application No. 16/505,412. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 1-2 and 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 7 of U.S. Patent No. 11,067,821. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed towards an optical device comprising a holographic grating to diffract infrared light.

Conflicting Claims of instant application No. 16/505,462
Conflicting claims
US Patent No. 11,067,821
Claim 1: 
An eye-tracking system comprising: 
Limitation 1: a substrate transparent to visible light and infrared light
Limitation 2: a reflective holographic grating conformally coupled to a surface of the substrate
Limitation 3: wherein: the reflective holographic grating is configured to transmit the visible light and reflectively diffract 
Limitation 4: and a refractive index modulation of the reflective holographic grating is apodized in a direction along a thickness of the reflective holographic grating to reduce optical artifacts in the visible light.
Claim 1: 
An optical device for a near-eye display
Limitation 1: a substrate transparent to visible light and infrared light and configured 
Limitation 2: a holographic grating conformally coupled to a surface of the substrate and 
Limitation 3: configured to transmit the visible light and reflectively diffract infrared 
Limitation 4: a refractive index modulation of the holographic grating is apodized in a direction along a thickness of the photopolymer layer to reduce optical artifacts in the visible light
 
Claim 2: 
wherein a magnitude of the refractive index modulation of the reflective holographic grating is characterized by a bell-shaped curve in the direction along the thickness of the reflective holographic grating
Claim 2: 
wherein a magnitude of the refractive index modulation of the holographic grating in the direction along the thickness of the photopolymer layer is characterized by a bell-shaped curve.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saarikko (US 2016/0370583) in view of Ziegler (US 2018/0188689).

    PNG
    media_image1.png
    531
    661
    media_image1.png
    Greyscale

Regarding claim 1, Saarikko discloses an eye-tracking system (Figs. 2B, 4A-4E) comprising: 
a substrate (412) transparent to visible light and infrared light ([0005], “Such a waveguide, which can be used in a head mounted display (HMD), but is not limited for use therewith, is transparent”); and 
a reflective holographic grating conformally coupled to a surface of the substrate (as shown in Fig. 4C, 414 is attached to an inner surface of 412), wherein: 
the reflective holographic grating is configured to transmit the visible light and reflectively diffract infrared light in a first wavelength range for eye tracking (Claim 1, “wherein the input-coupler comprises a plurality of curved grating lines that are configured to diffract infrared light beams incident on the input-coupler into the waveguide”); and 
Saarikko does not specifically disclose a refractive index modulation of the reflective holographic grating is apodized in a direction along a thickness of the reflective holographic grating to reduce optical artifacts in the visible light.
However Ziegler, in the same field of endeavor, teaches a refractive index modulation of the reflective holographic grating is apodized in a direction along a thickness of the reflective holographic grating to reduce optical artifacts in the visible light ([0023], “tailoring or modulating the variation of the index of refraction in apodized holographic recording medium 100 may improve optical properties of multiplexed optical functions recorded therein, such as by reducing ghost images produced by cross-talk”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko with the a refractive index 
Regarding claim 2, Saarikko in view of Ziegler teaches as is set forth in claim 1 rejection but does not specifically disclose wherein a magnitude of the refractive index modulation of the reflective holographic grating is characterized by a bell- shaped curve in the direction along the thickness of the reflective holographic grating.
However Ziegler, in the same field of endeavor, teaches wherein a magnitude of the refractive index modulation (Fig. 1C, 112) of the reflective holographic grating is characterized by a bell-shaped curve (as shown in Fig. 1C, 112 has a bell-shaped curve) in the direction along the thickness of the reflective holographic grating (as shown in Fig. 1C, 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko with the wherein a magnitude of the refractive index modulation of the reflective holographic grating is characterized by a bell- shaped curve in the direction along the thickness of the reflective holographic grating as taught by Ziegler, for the purpose of improving the optical properties of the device. 
Regarding claim 3, Saarikko in view of Ziegler teaches as is set forth in claim 2 rejection but does not specifically disclose wherein the refractive index modulation of the reflective holographic grating has a maximum magnitude in a center region of the reflective holographic grating in the direction along the thickness of the reflective holographic grating.
However Ziegler, in the same field of endeavor, teaches wherein the refractive index modulation of the reflective holographic grating (Fig. 1C, 112) has a maximum magnitude in a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko with the wherein the refractive index modulation of the reflective holographic grating has a maximum magnitude in a center region of the reflective holographic grating in the direction along the thickness of the reflective holographic grating as taught by Ziegler, for the purpose of improving the optical properties of the device. 
Regarding claim 4, Saarikko in view of Ziegler teaches as is set forth in claim 3 rejection but does not specifically disclose wherein the thickness of the reflective holographic grating is at least 15 µm and the maximum magnitude of the refractive index modulation is at least 0.035.
However, the thickness and magnitude of the refractive index modulation are “result effective variables” because they confer to the grating dimensions. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the thickness of the reflective holographic grating is at least 15 µm and the maximum magnitude of the refractive index modulation is at least 0.035, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.

Regarding claim 5, Saarikko in view of Ziegler teaches as is set forth in claim 1 rejection but does not specifically disclose wherein the refractive index modulation of the reflective holographic grating is zero in a region adjacent to the surface of the substrate.
However Ziegler, in the same field of endeavor, teaches wherein the refractive index modulation of the reflective holographic grating is zero in a region adjacent to the surface of the substrate (as shown in Fig. 1C, 112 approaches zero at the ends of the curve, which defines the boundary between the holographic grating and the substrate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko with the wherein the refractive index modulation of the reflective holographic grating is zero in a region adjacent to the surface of the substrate as taught by Ziegler, for the purpose of improving the optical properties of the device.
Regarding claim 6, Saarikko in view of Ziegler teaches as is set forth in claim 1 rejection but does not specifically disclose wherein the reflective holographic grating is asymmetrically apodized with respect to a center of the reflective holographic grating in the direction along the thickness of the reflective holographic grating.
However Ziegler, in the same field of endeavor, teaches wherein the reflective holographic grating is asymmetrically apodized with respect to a center of the reflective holographic grating in the direction along the thickness of the reflective holographic grating 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko with the wherein the reflective holographic grating is asymmetrically apodized with respect to a center of the reflective holographic grating in the direction along the thickness of the reflective holographic grating as taught by Ziegler, for the purpose of improving the optical properties of the device.
Regarding claim 7, Saarikko in view of Ziegler teaches as is set forth in claim 1 rejection and Saarikko further teaches further comprising a light source ([0029], “light source”) configured to emit the infrared light in the first wavelength range for eye-tracking ([0002], “Typically, an eye tracker includes an infrared (IR) light source to illuminate the user's eye and a camera to image the user's eye”), wherein the reflective holographic grating is configured to reflectively diffract the infrared light in the first wavelength range from the light source to an eye of a user (Claim 1, “wherein the input-coupler comprises a plurality of curved grating lines that are configured to diffract infrared light beams incident on the input-coupler into the waveguide”).
Regarding claim 8, Saarikko in view of Ziegler teaches as is set forth in claim 1 rejection and Saarikko further teaches further comprising an infrared camera ([0035], “the eye tracking IR sensor 134B may be an IR camera or an IR position sensitive detector (PSD) for tracking glint positions”), wherein the reflective holographic grating is configured to reflectively diffract the infrared light in the first wavelength range from an eye of a user to the infrared camera (Claim 
Regarding claim 12, Saarikko in view of Ziegler teaches as is set forth in claim 1 rejection but does not specifically disclose wherein the optical artifacts in the visible light include rainbow ghost images.
However Ziegler, in the same field of endeavor, teaches wherein the optical artifacts in the visible light include rainbow ghost images ([0023], “tailoring or modulating the variation of the index of refraction in apodized holographic recording medium 100 may improve optical properties of multiplexed optical functions recorded therein, such as by reducing ghost images produced by cross-talk”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko with the wherein the optical artifacts in the visible light include rainbow ghost images as taught by Ziegler, for the purpose of improving the optical properties of the device.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saarikko (US 2016/0370583) in view of Ziegler (US 2018/0188689), further in view of Tekolste (US 2019/0094536).
Regarding claim 9, Saarikko in view of Ziegler teaches as is set forth in claim 1 rejection but does not specifically disclose wherein the reflective holographic grating includes a photopolymer layer that is configured to be laminated on the surface of the substrate.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko in view of Ziegler with the wherein the reflective holographic grating includes a photopolymer layer that is configured to be laminated on the surface of the substrate as taught by Tekolste, for the purpose of improving the optical quality of the device. 
Regarding claim 11, Saarikko in view of Ziegler teaches as is set forth in claim 1 rejection but does not specifically disclose wherein the substrate comprises at least one of a glass, quartz, plastic, polymer, ceramic, or crystal substrate, and the surface of the substrate includes a curved or flat surface.
However Tekolste, in the same field of endeavor, teaches wherein the substrate comprises at least one of a glass, quartz, plastic, polymer, ceramic, or crystal substrate, and the surface of the substrate includes a curved or flat surface ([0095], “OPE 112 and EPE 110 are arranged in a substantially co-planar manner on a, for example, glass or transparent or translucent plastic substrate 114 which also serves as a waveguide to guide the light waves propagating therewithin”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko in view of Ziegler with the wherein the substrate comprises at least one of a glass, quartz, plastic, polymer, ceramic, or . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saarikko (US 2016/0370583) in view of Ziegler (US 2018/0188689), further in view of Tekolste (US 2019/0094536) and Yoshida (US 2018/0239150).
Regarding claim 10, Saarikko in view of Ziegler in view of Tekolste teach as is set forth in claim 9 rejection but do not specifically disclose wherein the photopolymer layer includes a plurality of layers of different photopolymer materials having different amplitudes of refractive index modulation.
However Yoshida, in the same field of endeavor, teaches wherein the photopolymer layer includes a plurality of layers ([0148], “In the case where a plurality of photopolymer layers are formed, the photopolymer layers disposed on two sheets of glass plates may be allocated”) of different photopolymer materials ([0149], “As the photopolymer material, any photopolymer material can be used”) having different amplitudes of refractive index modulation ([0093], “a diagram depicting schematically the relation between wavelength and efficiency, of a diffraction grating member obtained by laminating two photopolymer layers”).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko in view of Ziegler and further in view of Tekolste with the wherein the photopolymer layer includes a plurality of layers of different photopolymer materials having different amplitudes of refractive index modulation as taught by Yoshida, for the purpose of improving the efficiency of the optical device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872         

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872